DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 12, 17, 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent Application Publication 2018/0197135 by Moyer et al. (“Moyer”), U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”), U.S. Patent Application Publication 2008/0091470 by Muradia (“Muradia”), U.S. Patent 7,253,602 issued to Shvach et al. (“Shvach”), U.S. Patent 11,033,694 issued to Ballam et al. (“Ballam”), U.S. Patent 10,491,971 issued to Pisila et al. (“Pisila”) and U.S. Patent Application Publication 2019/0018378 by Varikooty et al. (“Varikooty”).

As for claim 1, Green discloses a sensor pod (Fig. 4) for detecting or providing information about characteristics of an environment, the sensor pod comprising:
a three-dimensional round enclosure (see Fig. 4) containing at least the following:
(i)    a power supply (411); and
(vii)    one or more sensors (402, 404, 406, 408); wherein the one or more sensors comprise a temperature sensor (402) and at least one of the following: a humidity sensor (408), an oxygen sensor (404), a carbon dioxide sensor, a phosphine sensor, an acoustic sensor, an ethylene sensor, a positioning sensor, and a pressure sensor;
wherein the three-dimensional round enclosure comprises a permeable area (Green: a hole and a material through which the characteristics can be sensed [0058]), thereby allowing the one or more sensors to detect the environment.
Green does not disclose (ii) a memory; (iii) a processor, the processor configured to execute instructions in the memory and to read and write data to and from the memory, (iv) a radio receiver; (v) a radio transmitter; and (vi) an antenna; the antenna configured to wirelessly transmit data and receive data.  Instead, Green discloses a generic transmitter 410 for wirelessly transmitting data (paragraph [0056]).
However, Luna discloses a sensor (700) that has (ii) a memory (706); (iii) a processor (704), the processor configured to execute instructions in the memory and to read and write data to and from the memory (paragraphs [0031] and [0032]), (iv) a radio receiver (receiver; paragraph [0039]); (v) a radio transmitter (transmitter; paragraph [0039]); and (vi) an antenna (antenna; paragraph [0039]); the antenna configured to wirelessly transmit data and receive data (paragraphs [0031] and [0039]).  Luna discloses that the memory, processor, radio receiver, radio transmitter and antenna function together for wirelessly transmitting data (paragraphs [0031], [0032] and [0039]).
Because Green and Luna both disclose structures for wirelessly transmitting data, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the structures of Luna for the transmitter of Green to achieve the predictable result of providing structures for wirelessly transmitting data.
Green as modified by Luna does not disclose that the sensor pod sends data to and receives data from a second sensor unit and that data received from the second sensor unit is buffered within the memory.
However, Moyer discloses a sensor node (14; paragraph [0047]) that sends data to and receives data from a second sensor node (paragraphs [0048] and [0054]) and that data received from the second sensor unit is buffered within memory (paragraph [0048]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green and Luna to send, receive and buffer data from a second sensor unit as disclosed by Moyer for purposes of redundancy or other performance metrics (Moyer: paragraph [0048]).
Green as modified by Luna and Moyer does not explicitly disclose that the data received from the second sensor unit is transmitted wirelessly to a gateway or a cloud computing system.
However, Abassi discloses that data received from a sensor unit (130) is transmitted wirelessly (paragraphs [0014] and [0050]) to a gateway (160) or a cloud computing system (180).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pods of Green, Luna and Moyer to transmit wirelessly as disclosed by Abassi in order to allow a user to easily control and configure the sensor pods from a remote location (Abassi: paragraph [0059]).
Green as modified by Luna, Moyer and Abassi does not explicitly disclose that the data received from the second sensor unit is automatically transmitted wirelessly when a data connection becomes available.
However, Muradia discloses that data received from a sensor unit (102) is automatically transmitted wirelessly when a data connection becomes available (paragraph [0032]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pods of Green, Luna, Moyer and Abassi to transmit wirelessly when a data connection becomes available as disclosed by Muradia in order to support communications in remote locations that are not well served (Muradia: paragraph [0032]).
Green as modified by Luna, Moyer, Abassi and Muradia does not disclose that the sensor pod is configured to be in two possible modes as recited.
However, Shvach discloses a sensor (92) that is configured to be in two possible modes: an active mode (Shvach: col. 7, lines 45-50), in which power from the power supply is delivered to a radio transmitter (step 160) and radio receiver (step 158), or a sleep mode (Shvach: col. 7, lines 45-50), in which power from the power supply is not delivered to the radio transmitter (step 162) or the radio receiver (step 168),
wherein the sensor can switch between the active mode and the sleep mode and between the sleep mode and the active mode (see Fig. 8).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi and Muradia to be configured in the active and sleep modes as disclosed by Shvach in order to save energy consumption (Shvach: col. 7, lines 45-50).
Green as modified by Luna, Moyer, Abassi, Muradia and Shvach discloses that the sensor pod will automatically transfer data (Shvach: see Fig. 8) to a gateway upon switching from sleep mode to active mode.
Green as modified by Luna, Moyer, Abassi, Muradia and Shvach does not disclose that the one or more sensors includes an accelerometer and that the sensor pod is configured to automatically switch form the sleep mode to the active mode responsive to the accelerometer detecting movement beyond a predetermined threshold.
However, Ballam discloses an accelerometer (208) and a processor that is configured to automatically switch from a sleep mode to an active mode responsive to the accelerometer detecting movement beyond a predetermined threshold (Ballam: col. 10, line 64 - col. 11, line17).  Pisila discloses an accelerometer (400; col. 5, lines 4-8) and a sensor pod (100, 210) that is configured to automatically switch from a sleep mode to an active mode responsive to the accelerometer detecting movement (Pisila: col. 5, lines 3-19) beyond a predetermined threshold (Pisila: col. 5, lines 37-42).  Varikooty discloses a sensor pod (100)  that is configured to automatically switch from a sleep mode to an active mode responsive to detected kinematic movements (paragraph [0044]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi, Muradia and Shvach to include the accelerometer of Ballam and Pisila and to automatically switch from a sleep mode to an active mode as disclosed by Ballam, Pisila and Varikooty in order to conserve power by only recording significant events (Ballam: col. 11, lines 13-15), in order to provide important information on possible mishandling of the crop (Pisila: col. 4, lines 63-67) and to save battery power (Varikooty: paragraphs [0043] and [0044]).

As for claim 3, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that the one or more external sensors is coupled to the sensor pod (Varikooty: paragraphs [0048] and [0049]).

As for claim 4, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that data is collected from the one or more external sensors by a wireless connection (Varikooty: paragraphs [0048] and [0049]).

As for claim 5, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that the one or more external sensors comprises at least one of the following: an external temperature sensor (Varikooty: paragraph [0036]), an external humidity sensor, an external carbon dioxide sensor, an external oxygen sensor, an external phosphine sensor, an external ethylene sensor, an external acoustic sensor; an external positioning sensor, an external accelerometer, and an external pressure sensor.

As for claim 6, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that the one or more external sensors comprise at least one of the following: an external temperature sensor (Varikooty: paragraph [0036]), an external humidity sensor, an external phosphine sensor, an external carbon dioxide sensor, and an external oxygen sensor.

As for claim 7, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that the one or more sensors comprises a temperature sensor (Green: 402) and a humidity sensor (Green: 408).

As for claim 8, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that the one or more sensors further comprises at least one of the following: an oxygen sensor (Green: 404), a carbon dioxide sensor, a phosphine sensor, an acoustic sensor, a positioning sensor, and a pressure sensor.

As for claim 12, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that the sensor pod will automatically switch from the sleep mode to the active mode upon at least one of the following:
data received by the sensor pod is outside of a predetermined range or a predetermined set of ranges;
data received by the sensor pod is different from or substantially different from a predetermined value or a predetermined set of values; or
the sensor pod was in the sleep mode for a predetermined time period (Shvach: step 144).

As for claim 17, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that the power supply (Green: 411 and Luna: 714) is operably coupled to the memory chip (Luna: 706), the processor (Luna: 704), the radio receiver (Luna: 716 and paragraph [0039]), the radio transmitter (Luna: 716 and paragraph [0039]), and the one or more sensors (Green: 402, 404, 406, 408 and Luna: 712),
wherein the memory chip is operably coupled (Luna: via 702) to the processor, the radio receiver, the radio transmitter, and the one or more sensors (Luna: see Fig. 7);
wherein the processor is operably coupled (Luna: via 702) to the radio receiver, the radio transmitter, and the one or more sensors (Luna: see Fig. 7); and
wherein the antenna is operably coupled to the radio transmitter and the radio receiver (Luna: implied by paragraph [0039]);

As for claim 19, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that the three-dimensional round enclosure includes at least one cross section that is circular or approximately circular (Green: see Fig. 4).

	As for claim 20, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses the sensor pod of claim 19 (see the rejection of claim 19 above).
Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty does not disclose that the three-dimensional round enclosure has an external diameter of 4 inches to 8 inches.  Instead, Green discloses that a minimum dimension is about 0.02 m in order to prevent the sensor unit from being damaged and to prevent an animal from swallowing it (Green: paragraph [0059]).  Green discloses that a preferred maximum dimension is 0.10 m (paragraph [0060]).
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Because scaling up the size of the sensor unit would retain the advantages of preventing the sensor unit from being damaged and preventing an animal from swallowing it, and the disclosed maximum dimension is merely a preference (as opposed to a requirement), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the external diameter of the enclosure to be the recited size in order to achieve the predictable result of preventing the sensor unit from being damaged and preventing an animal from swallowing it (Green: paragraph [0059]).

As for claim 21, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses that the three-dimensional round enclosure comprises an elongated case (Green: see Fig. 5).

As for claim 26, Green as presently modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses the sensor pod of claim 1 (see the rejection of claim 1 above).
Green as presently modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty does not disclose that the sensor pod further comprises one or more external sensors as recited.
However, Varikooty discloses one or more external sensors outside a three-dimensional enclosure (paragraph [0049]), wherein data is collected by a sensor pod (100) from the one or more external sensors (paragraph [0049]) using a wireless connection or direct coupling between the one or more external sensors and the sensor pod (paragraphs [0048] and [0049]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty by including the one or more external sensors as disclosed by Varikooty in order to provide useful information about the surroundings of the stored good (Varikooty: paragraph [0049]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent Application Publication 2018/0197135 by Moyer et al. (“Moyer”), U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”), U.S. Patent Application Publication 2008/0091470 by Muradia (“Muradia”), U.S. Patent 7,253,602 issued to Shvach et al. (“Shvach”), U.S. Patent 11,033,694 issued to Ballam et al. (“Ballam”), U.S. Patent 10,491,971 issued to Pisila et al. (“Pisila”) and U.S. Patent Application Publication 2019/0018378 by Varikooty et al. (“Varikooty”) as applied to claim 1, further in view of CN 106645599 by Duan et al. (“Duan”).

As for claim 9, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses all the limitations of the claimed invention including that the one or more sensors comprises a temperature sensor, and a humidity sensor, 
except a phosphine sensor.
However, Duan discloses a phosphine sensor (17).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty by including the phosphine sensor as disclosed by Duan in order to detect parameters such as pests and gases in real time (Duan: Abstract).

As for claim 10, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila, Varikooty and Duan discloses that the one or more sensors further comprises at least one of the following: an oxygen sensor (Green: 404), a carbon dioxide sensor, a phosphine sensor, an acoustic sensor, a positioning sensor, and a pressure sensor.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent Application Publication 2018/0197135 by Moyer et al. (“Moyer”), U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”), U.S. Patent Application Publication 2008/0091470 by Muradia (“Muradia”), U.S. Patent 7,253,602 issued to Shvach et al. (“Shvach”), U.S. Patent 11,033,694 issued to Ballam et al. (“Ballam”), U.S. Patent 10,491,971 issued to Pisila et al. (“Pisila”) and U.S. Patent Application Publication 2019/0018378 by Varikooty et al. (“Varikooty”) as applied to claim 1, further in view of U.S. Patent Application Publication 2017/0350241 by Shi et al. (“Shi”). 

As for claim 14, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses all the limitations of the claimed invention
except that the sensor pod switches from the active mode to the sleep mode as recited.
However, Shi discloses a sensor (10) that switches from the active mode to the sleep mode upon at least one the following:
data received by the sensor pod is within a predetermined range or ranges;
data received by the sensor pod is equal to or substantially equal to a predetermined value or values;
the sensor pod was in the active mode for a predetermined time period (paragraph [0080]); and
the sensor pod cannot find connectivity to a wireless network for a predetermined time period.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty by configuring it to switch from the active mode to the sleep mode as disclosed by Shi in order to allow the sampling rate to change, thus allowing further power conservation (Shi: paragraph [0080]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent Application Publication 2018/0197135 by Moyer et al. (“Moyer”), U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”), U.S. Patent Application Publication 2008/0091470 by Muradia (“Muradia”), U.S. Patent 7,253,602 issued to Shvach et al. (“Shvach”), U.S. Patent 11,033,694 issued to Ballam et al. (“Ballam”), U.S. Patent 10,491,971 issued to Pisila et al. (“Pisila”) and U.S. Patent Application Publication 2019/0018378 by Varikooty et al. (“Varikooty”) as applied to claim 1, further in view of U.S. Patent 3,475,687 issued to Pierce (“Pierce”) and U.S. Patent Application Publication 2019/0107617 by Crowley (“Crowley”).

As for claim 15, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses all the limitations of the claimed invention
except that the antenna comprises a first antenna unit and a second antenna unit, and wherein the plane defined by the first antenna unit is oriented perpendicular to or nearly perpendicular to the plane defined by the second antenna unit.
However, Pierce discloses an antenna that comprises a first coaxial antenna unit and a second coaxial antenna unit, and wherein the plane defined by the first coaxial antenna unit is oriented perpendicular to or nearly perpendicular to the plane defined by the second coaxial antenna unit (col. 3, lines 56-60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the antenna of Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty by including the first and second antennas as disclosed by Pierce in order to improve the reception of the antenna in the presence of standing waves (Pierce: col. 43-48).
Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila, Varikooty and Pierce does not disclose that the first and second antennas each have a coaxial structure.  Pierce discloses generic structures that connect the antennas to the other electrical elements (e.g. see elements 20 and 22 in Fig. 2 of Pierce).
However, Crowley discloses first (111) and second (113) antennas that each have a coaxial structure (302, 304).  Crowley discloses that the coaxial structures connect the antennas to the other electrical elements (paragraph [0046]).
Because Pierce and Crowley both disclose structures for connecting antennas to other electrical structures, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the coaxial structures of Crowley for the structures of Pierce to achieve the predictable result of connecting antennas to other electrical structures.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent Application Publication 2018/0197135 by Moyer et al. (“Moyer”), U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”), U.S. Patent Application Publication 2008/0091470 by Muradia (“Muradia”), U.S. Patent 7,253,602 issued to Shvach et al. (“Shvach”), U.S. Patent 11,033,694 issued to Ballam et al. (“Ballam”), U.S. Patent 10,491,971 issued to Pisila et al. (“Pisila”), U.S. Patent Application Publication 2019/0018378 by Varikooty et al. (“Varikooty”), U.S. Patent 3,475,687 issued to Pierce (“Pierce”) and U.S. Patent Application Publication 2019/0107617 by Crowley (“Crowley”) as applied to claim 15, further in view of U.S. Patent 7,392,030 issued to Sunaga (“Sunaga”).

As for claim 16, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila, Varikooty Pierce and Crowley discloses all the limitations of the claimed invention
except that the sensor pod tests the connectivity for each of the first coaxial antenna unit and the second coaxial antenna units prior to communication, and communicates using the coaxial antenna unit having the better connectivity.
However, Sunaga discloses a device that tests (step S9) the connectivity for each of a first  antenna unit (1) and a second antenna unit (2) prior to communication (steps S11 or S13), and communicates using an antenna unit having better connectivity (step S9-yes).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila, Varikooty, Pierce and Crowley by configuring it to test the connectivity as disclosed by Sunaga in order to obtain good reception from the antennas when communicating (Sunaga: col. 2, lines 34-43).

Claims 18 and 23 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent Application Publication 2018/0197135 by Moyer et al. (“Moyer”), U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”), U.S. Patent Application Publication 2008/0091470 by Muradia (“Muradia”), U.S. Patent 7,253,602 issued to Shvach et al. (“Shvach”), U.S. Patent 11,033,694 issued to Ballam et al. (“Ballam”), U.S. Patent 10,491,971 issued to Pisila et al. (“Pisila”) and U.S. Patent Application Publication 2019/0018378 by Varikooty et al. (“Varikooty”) as applied to claim 1, further in view of U.S. Patent 6,958,693 issued to Rothgeb et al. (“Rothgeb”).

As for claim 18, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses the sensor pod of claim 1 (see the rejection of claim 1 above).
Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty does not explicitly disclose that the sensor pod further comprises one or more openings on a surface of the three-dimensional round enclosure configured to receive one or more fingers of a user to aid the user in positioning the sensor pod.  Instead, Green discloses that the three-dimensional round enclosure comprises holes that allow sensors to access the environment (Green: paragraph [0058])
However, Rothgeb discloses a sensor pod (Fig. 1) that comprises one or more openings (screw holes in 20 to connect 20 to 12; see Figs. 1 and 2) on a surface of a three-dimensional round enclosure configured to receive one or more fingers of a user to aid the user in positioning the sensor pod.  Rothgeb discloses that the openings are part of protective enclosure 20 that protects sensor elements while allowing the sensor elements to access the environment (col. 7, lines 36-41).
Because, Rothgeb and Green both disclose enclosures that allow sensors to access the environment, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the enclosure of Rothgeb for the enclosure of Green to achieve the predictable result of allowing sensors to access the environment.
Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila, Varikooty and Rothgeb discloses that the one or more openings (Rothgeb: screw holes in 20 to connect 20 to 12; see Figs. 1 and 2) are separate and independent of the permeable area (Rothgeb: large openings in 20) or one or more other openings configured to facilitate interaction of the one or more sensors with the grain storage environment.
Regarding the recitation that the openings are configured to receive one or more fingers of a user to aid the user in positioning the sensor pod, the examiner notes that this recitation discloses the intended use of the sensor pod and its openings and does not distinguish the claimed invention over the prior art.

As for claim 23, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses the sensor pod of claim 1 (see the rejection of claim 1 above).
Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty does not disclose that the three-dimensional round enclosure includes one or more handles, divots, openings, and/or grooves configured to interface with a drone for delivery and/or retrieval of the sensor pod.
However, Rothgeb discloses a three-dimensional round enclosure (Fig. 1) that includes one or more handles, divots, openings (see Fig. 1), and/or grooves configured to interface with a drone for delivery and/or retrieval of the sensor pod.  Rothgeb discloses that the openings are created in protective element 20 to protect sensor elements while allowing them access the environment (col. 7, lines 36-41).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty to include the protective element 20 of Rothgeb, including the one or more handles, divots, openings, and/or grooves, in order to protect the sensor elements of the sensor pod (Rothgeb: col. 7, lines 36-41).  Regarding the recitation that the one or more handles, divots, openings, and/or grooves are configured to interface with a drone for delivery and/or retrieval of the sensor pod, the examiner notes that this recitation discloses the intended use of the sensor pod and its openings and does not distinguish the claimed invention over the prior art.

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent Application Publication 2018/0197135 by Moyer et al. (“Moyer”), U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”), U.S. Patent Application Publication 2008/0091470 by Muradia (“Muradia”), U.S. Patent 7,253,602 issued to Shvach et al. (“Shvach”), U.S. Patent 11,033,694 issued to Ballam et al. (“Ballam”), U.S. Patent 10,491,971 issued to Pisila et al. (“Pisila”) and U.S. Patent Application Publication 2019/0018378 by Varikooty et al. (“Varikooty”) as applied to claim 1, further in view of U.S. Patent 8,912,892 issued to Davoodi et al. (“Davoodi”).

As for claim 22, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses the sensor pod of claim 1 (see the rejection of claim 1 above).
Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty does not disclose that the three-dimensional round enclosure includes an internal motor or internal fans configured to propel the sensor pod.
However, Davoodi discloses a three-dimensional round enclosure (Fig. 1) that includes an internal motor (col. 2, lines 50-53) or internal fans configured to propel a sensor pod.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty to include an internal motor or internal fans as disclosed by Davoodi in order to allow the sensor to move to an area of interest (Davoodi: col. 12, lines 43-55).

As for claim 25, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses the sensor pod of claim 1 (see the rejection of claim 1 above).
Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty does not disclose that the sensor pod includes a camera configured to capture images of the environment.
However, Davoodi discloses a sensor pod (Fig. 2) that includes a camera (204) configured to capture images of the environment.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty by including the camera as disclosed by Davoodi in order to record a desired image of an object (Davoodi: col. 8, lines 8-12).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0245074 by Green et al. (“Green”) in view of U.S. Patent Application Publication 2014/0107932 by Luna (“Luna”), U.S. Patent Application Publication 2018/0197135 by Moyer et al. (“Moyer”), U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”), U.S. Patent Application Publication 2008/0091470 by Muradia (“Muradia”), U.S. Patent 7,253,602 issued to Shvach et al. (“Shvach”), U.S. Patent 11,033,694 issued to Ballam et al. (“Ballam”), U.S. Patent 10,491,971 issued to Pisila et al. (“Pisila”) and U.S. Patent Application Publication 2019/0018378 by Varikooty et al. (“Varikooty”)  as applied to claim 1, further in view of U.S. Patent 10,653,027 issued to van Pol et al. (“van Pol”).

As for claim 24, Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty discloses the sensor pod of claim 1 (see the rejection of claim 1 above).
Green as modified by Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty does not disclose that the sensor pod includes one or more positioning sensors configured to determine a position of the sensor pod.
However, van Pol discloses a sensor pod that includes one or more positioning sensors configured to determine a position of the sensor pod (col. 1, lines 30-37).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor pod of Green, Luna, Moyer, Abassi, Muradia, Shvach, Ballam, Pisila and Varikooty to include the one or more positioning sensors as disclosed by van Pol in order to allow the user to know the location of the sensor pod (van Pol: col. 1, lines 30-37).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
Regarding claim 18, Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. On page 12 of the Remarks, Applicant argues that Rothgeb does not disclose one or more openings that are separate and independent of the permeable area.  The examiner respectfully disagrees.  In light of the amendment to claim 18, the examiner has reinterpreted the screw hole openings of Rothgeb to be the openings claimed in claim 18.
Applicant’s arguments, see the Remarks, filed 5/18/2022, with respect to the rejection of claim 24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of van Pol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853